SUMMARY ORDER

Plaintiff-Appellants appeal from the district court’s April 2, 2009 order dismissing their claims of defamation; deprivation of inspection rights under the Agricultural Marketing Act of 1946, 7 U.S.C. § 1621 et seq., in violation of 42 U.S.C. § 1983; and retaliation based on Anthony Spinale’s exercise of his First Amendment Rights. The district court dismissed the complaint for a lack of subject matter jurisdiction based on sovereign immunity and a failure to state a claim. We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal.
After reviewing the issues on appeal and the record of proceedings below, we affirm for substantially the same reasons articulated by the district court in its thoughtful and well-reasoned order and opinion.
Accordingly, the judgment of the district court is AFFIRMED.